Citation Nr: 0026266	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-11 415	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho



THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from January 1967 to 
February 1971.

The veteran initially appealed a May 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho, which denied service connection for PTSD.  
Following additional development the RO granted service 
connection for PTSD by an August 1998 rating action and a 50 
percent evaluation was assigned for this disorder effective 
from August 1995, the date of the veteran's initial claim for 
service connection for PTSD.  The veteran was not satisfied 
with the rating assigned and this matter is now before the 
Board of Veterans' Appeals (Board).


REMAND

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
herein at issue, remains an "original claim" and is not a 
new claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations must 
be assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the pendency of the appeal, a practice known as "staged" 
ratings.  Id. at 126.

During the course of this appeal, certain portions of 38 
C.F.R. Part 4 pertaining to the rating criteria for mental 
disorders has been changed.  Specifically, on October 8, 
1996, the VA published a final rule, effective November 7, 
1996, to amend the section of the Schedule for Rating 
Disabilities dealing with mental disorders.  61 FR 52695, 
Oct. 8, 1996.  The United States Court of Appeals for 
Veterans Claims (Court) has indicated that, generally 
speaking, when a law or regulation changes after a claim has 
been filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran generally applies.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).

However, from a review of the August 1998 rating action, 
April 1999 statement of the case, and June 1999 and August 
1999 supplemental statements of the case, it is clear that 
the RO only addressed the new rating criteria in denying the 
veteran a rating in excess of 50 percent for his PTSD from 
August 1995 to the present.

In Rhodan v. West, 12 Vet. App. 55 (1999), the Court 
addressed the effective date of the revised criteria for 
rating mental disorders in what was apparently a claim for 
increase involving PTSD.  The Court held that prior to 
November 7, 1996, the revised regulations at issue here were 
not lawfully effective.  The Court stated that because the 
revised regulations expressly stated an effective date and 
contained no provision for retroactive applicability, VA 
intended to apply those regulations only as of the effective 
date.  Accordingly, the Court held that for any date prior to 
November 7, 1996, VA could not apply the revised mental 
disorder rating schedule to a claim.  Rhodan v. West, 12 Vet. 
App. at 57.

The Board notes that the United States Court of Appeals for 
the Federal Circuit subsequently vacated Rhodan in Haywood v. 
West, No. 99-7056 (Fed Cir. October 28, 1999).  Thus, Rhodan 
is not currently a controlling precedent, however, the Board 
finds that the statutory analysis is persuasive as to whether 
rating criteria are retroactively applicable prior to their 
effective dates.  Nothing argued or decided in Haywood 
facially challenges the analysis as to the retroactive 
applicability of the change in the rating criteria.

In view of the above, the RO must again review the veteran's 
claim for a rating in excess of 50 percent for PTSD in view 
of the old rating criteria for psychiatric disabilities for 
the entire period of the claim, i.e., from August 1995 to the 
present.  As of November 7, 1996, the RO must also consider 
the new criteria for rating mental disorders and apply 
whichever version is more favorable as of this date, keeping 
in mind the practice known as "staged" ratings as 
enunciated by the Court in Fenderson, supra.

The Board notes that additional evidence/argument is 
contained in the claims folder which has not been subject to 
initial consideration by the RO in accordance with C.F.R. § 
20.1304(c) (1999).  Although the appellant's accredited 
representative has waived consideration of this evidence by 
the RO, in light of this remand, this evidence should be 
considered by the RO upon readjudication of this claim.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

The RO should again review the veteran's 
claim, to include evidence which has not 
been subject to initial consideration, 
for a rating in excess of 50 percent for 
his service-connected PTSD.  The RO must 
consider the proper rating for the PTSD 
under the criteria for rating mental 
disorder prior to November 7, 1996, for 
the entire period of the claim and also 
consider the new criteria effective as of 
this date and apply the criteria which 
are more favorable to the veteran on and 
after this date.  Consideration should 
also be given to the application of 
"staged ratings" as enunciated in 
Fenderson (and noted above).  Thereafter, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 5 -


